People v Dieye (2017 NY Slip Op 08843)





People v Dieye


2017 NY Slip Op 08843


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2017-10252
 (Ind. No. 10548/11)

[*1]The People of the State of New York, plaintiff, 
vYoussouf Dieye, defendant.


Paul Skip Laisure, New York, NY (Lisa Schreibersdorf of counsel), for defendant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Jodi Mandel of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Kings County, rendered September 10, 2015.
ORDERED that the application is granted, and the defendant's notice of appeal is deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ENG, P.J., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court